   Case 20-01654-dd         Doc 16 Filed 07/16/20 Entered 07/16/20 11:20:58                  Desc Main
                                   Document     Page 1 of 13
                             UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF SOUTH CAROLINA
 IN RE:
                                                       CASE NO: 20-01654-dd
 NORMAN EUGENE WITMER, JR.
 Last four digits of Social Security #: 8333
 ALICIA SHEPPARD WITMER                                CHAPTER 7
 Last four digits of Social Security #: 8302
 2205 Salem Drive East
 Beaufort, SC 29902


                                 Debtor.




       STATEMENT OF CHANGE FOR AMENDED SCHEDULE A/B : PROPERTY

                  The Debtor hereby amends their Schedule A/B : Property, Part 28


                    STATEMENT OF CHANGE FOR AMENDED SCHEDULE C :
                          THE PROPERTY YOU CLAIM AS EXEMPT

        The Debtor hereby amends his Schedule C : The Property You Claim as Exempt, Lines from Schedule
A/B: 1 and 28

               STATEMENT OF CHANGE FOR AMENDED SCHEDULE G :
               EXECUTORY CONTRACTS AND UNEXPIRED LEASES

              The debtor hereby amend her Schedule G : Executory Contracts and Unexpired
Leases to assume the leasing agreement held by US Real Estate Professionals, LLC..

                                                        /s/ R. Michael Drose
                                               R. Michael Drose, District Court I.D. #609
                                                      Drose Law Firm
                                                      Attorney for the Debtor
                                                      3955 Faber Place Dr., Ste. 103
                                                      Charleston, SC 29405
                                                      843-767-8888; 843-620-1035 fax
                                                      drose@droselaw.com

                                     CERTIFICATE OF SERVICE

        I hereby certify that I have served the foregoing Statement of Change with a copy of the Amended
Schedule A/B : Property, Amended Schedule C: The Property You Claim As Exempt, and Amended Schedule G:
Executory Contracts and Unexpired Leases on the Chapter 7 Trustee, Kevin Campbell, by electronic service
through CM/ECF.

                                                       /s/ Alana Only
                                                       Office Personnel
                                                       Drose Law Firm
   Case 20-01654-dd   Doc 16   Filed 07/16/20 Entered 07/16/20 11:20:58     Desc Main
                               Document     Page 2 of 13
                                           3955 Faber Place Dr., Ste. 103
                                           Charleston, SC 29405
Date: July 13, 2020                        843-767-8888; 843-620-1035 fax
                                           drose@droselaw.com
               Case 20-01654-dd                              Doc 16            Filed 07/16/20 Entered 07/16/20 11:20:58                                     Desc Main
                                                                               Document     Page 3 of 13
 Fill in this information to identify your case and this filing:

 Debtor 1                    Norman Eugene Witmer, Jr.
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Alicia Sheppard Witmer
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF SOUTH CAROLINA

 Case number            20-01654                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        772 Melissa Dr.                                                                Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Hinesville                        GA        31313-0000                         Land                                       entire property?           portion you own?
        City                              State              ZIP Code                  Investment property                               $125,000.00                $125,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Fee simple
        Liberty                                                                        Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Rental property


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $125,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 20-01654-dd                      Doc 16            Filed 07/16/20 Entered 07/16/20 11:20:58                                       Desc Main
                                                                      Document     Page 4 of 13
 Debtor 1        Norman Eugene Witmer, Jr.
 Debtor 2        Alicia Sheppard Witmer                                                                             Case number (if known)       20-01654

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Chevrolet                                 Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Equinox                                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2013                                            Debtor 2 only
                                                                                                                              Current value of the     Current value of the
         Approximate mileage:                  90,000                Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         VIN # 2GNALDEK1D1212761
         Location: 2205 Salem Drive                                  Check if this is community property                                $5,000.00                  $5,000.00
         East, Beaufort SC 29902                                     (see instructions)




  3.2    Make:       GMC                                       Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Acadia                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2015                                            Debtor 2 only
                                                                                                                              Current value of the     Current value of the
         Approximate mileage:                  65,000                Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         VIN # 1GKKRPKD7FJ281518
         Location: 1110 Azalea Dr,                                   Check if this is community property                              $13,500.00                 $13,500.00
         Augusta GA 30904                                            (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $18,500.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Misc Household Goods and Furnishings
                                    Location: 2205 Salem Dr. East, Beaufort SC 29902                                                                                $1,500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Misc Electronics
                                    Location: 2205 Salem Drive East, Beaufort SC 29902                                                                              $1,000.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
            Case 20-01654-dd                        Doc 16           Filed 07/16/20 Entered 07/16/20 11:20:58                     Desc Main
                                                                     Document     Page 5 of 13
 Debtor 1       Norman Eugene Witmer, Jr.
 Debtor 2       Alicia Sheppard Witmer                                                              Case number (if known)     20-01654

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    1 Handgun and 1 Shotgun
                                    Location: 2205 Salem Drive East, Beaufort SC 29902                                                             $400.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Misc Wearing Apparel
                                    Location: 2205 Salem Drive East, Beaufort SC 29902                                                             $100.00


                                    Misc Wearing Apparel
                                    Location: 2205 Salem Drive East, Beaufort SC 29902                                                             $100.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Misc Jewelry
                                    Location: 2205 Salem Drive East, Beaufort SC 29902                                                             $100.00


                                    Misc Jewelry
                                    Location: 2205 Salem Drive East, Beaufort SC 29902                                                           $1,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $4,200.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
Official Form 106A/B                                                   Schedule A/B: Property                                                        page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 20-01654-dd                                  Doc 16               Filed 07/16/20 Entered 07/16/20 11:20:58                                  Desc Main
                                                                                     Document     Page 6 of 13
 Debtor 1          Norman Eugene Witmer, Jr.
 Debtor 2          Alicia Sheppard Witmer                                                                                           Case number (if known)   20-01654

                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                Navy Federal Credit Union (xx1201)                                       $17,303.37



                                              17.2.       Savings                                 Navy Federal Credit Union (xx3502)                                         $1,145.40



                                              17.3.       Checking                                Navy Federal Credit Union (xx5802)                                             $43.21



                                              17.4.       Savings                                 Navy Federal Credit Union (xx8843)                                           $300.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                   % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

                                              IRA                                                 TSP                                                                        $8,559.43


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                                                Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............               Issuer name and description.
Official Form 106A/B                                                                       Schedule A/B: Property                                                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
             Case 20-01654-dd                       Doc 16           Filed 07/16/20 Entered 07/16/20 11:20:58                          Desc Main
                                                                     Document     Page 7 of 13
 Debtor 1        Norman Eugene Witmer, Jr.
 Debtor 2        Alicia Sheppard Witmer                                                                  Case number (if known)      20-01654


24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......




                                                         Taxes filed for 2019                                  Federal                               $3,788.00




                                                         Taxes filed for 2019                                  State                                   $132.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                            Surrender or refund
                                                                                                                                        value:

                                         USAA Term Life Insurance Policy - no
                                         surrender cash value (debtor 1)                        Alicia Witmer                                              $0.00




Official Form 106A/B                                                   Schedule A/B: Property                                                              page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 20-01654-dd                           Doc 16            Filed 07/16/20 Entered 07/16/20 11:20:58                                               Desc Main
                                                                          Document     Page 8 of 13
 Debtor 1        Norman Eugene Witmer, Jr.
 Debtor 2        Alicia Sheppard Witmer                                                                                          Case number (if known)        20-01654

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $31,271.41


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
              Case 20-01654-dd                             Doc 16             Filed 07/16/20 Entered 07/16/20 11:20:58                                               Desc Main
                                                                              Document     Page 9 of 13
 Debtor 1         Norman Eugene Witmer, Jr.
 Debtor 2         Alicia Sheppard Witmer                                                                                                Case number (if known)   20-01654

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $125,000.00
 56. Part 2: Total vehicles, line 5                                                                           $18,500.00
 57. Part 3: Total personal and household items, line 15                                                       $4,200.00
 58. Part 4: Total financial assets, line 36                                                                  $31,271.41
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $53,971.41              Copy personal property total              $53,971.41

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $178,971.41




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
               Case 20-01654-dd                     Doc 16            Filed 07/16/20 Entered 07/16/20 11:20:58                            Desc Main
                                                                     Document      Page 10 of 13
 Fill in this information to identify your case:

 Debtor 1                Norman Eugene Witmer, Jr.
                         First Name                         Middle Name                 Last Name

 Debtor 2                Alicia Sheppard Witmer
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF SOUTH CAROLINA

 Case number           20-01654
 (if known)
                                                                                                                                          Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2013 Chevrolet Equinox 90,000 miles                              $5,000.00                                   $470.00     11 U.S.C. § 522(d)(2)
      VIN # 2GNALDEK1D1212761
      Location: 2205 Salem Drive East,                                                     100% of fair market value, up to
      Beaufort SC 29902                                                                    any applicable statutory limit
      Line from Schedule A/B: 3.1

      Misc Household Goods and                                         $1,500.00                                 $1,500.00     11 U.S.C. § 522(d)(3)
      Furnishings
      Location: 2205 Salem Dr. East,                                                       100% of fair market value, up to
      Beaufort SC 29902                                                                    any applicable statutory limit
      Line from Schedule A/B: 6.1

      Misc Electronics                                                 $1,000.00                                 $1,000.00     11 U.S.C. § 522(d)(3)
      Location: 2205 Salem Drive East,
      Beaufort SC 29902                                                                    100% of fair market value, up to
      Line from Schedule A/B: 7.1                                                          any applicable statutory limit

      Misc Wearing Apparel                                                $100.00                                  $100.00     11 U.S.C. § 522(d)(3)
      Location: 2205 Salem Drive East,
      Beaufort SC 29902                                                                    100% of fair market value, up to
      Line from Schedule A/B: 11.1                                                         any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 20-01654-dd                        Doc 16            Filed 07/16/20 Entered 07/16/20 11:20:58                               Desc Main
                                                                     Document      Page 11 of 13
 Debtor 1    Norman Eugene Witmer, Jr.
 Debtor 2    Alicia Sheppard Witmer                                                                      Case number (if known)     20-01654
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Misc Wearing Apparel                                                $100.00                                   $100.00        11 U.S.C. § 522(d)(3)
     Location: 2205 Salem Drive East,
     Beaufort SC 29902                                                                     100% of fair market value, up to
     Line from Schedule A/B: 11.2                                                          any applicable statutory limit

     Misc Jewelry                                                        $100.00                                   $100.00        11 U.S.C. § 522(d)(4)
     Location: 2205 Salem Drive East,
     Beaufort SC 29902                                                                     100% of fair market value, up to
     Line from Schedule A/B: 12.1                                                          any applicable statutory limit

     Misc Jewelry                                                      $1,000.00                                 $1,000.00        11 U.S.C. § 522(d)(4)
     Location: 2205 Salem Drive East,
     Beaufort SC 29902                                                                     100% of fair market value, up to
     Line from Schedule A/B: 12.2                                                          any applicable statutory limit

     Checking: Navy Federal Credit Union                              $17,303.37                               $17,303.37         11 U.S.C. § 522(d)(5)
     (xx1201)
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: Navy Federal Credit Union                                $1,145.40                                 $1,145.40        11 U.S.C. § 522(d)(5)
     (xx3502)
     Line from Schedule A/B: 17.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Navy Federal Credit Union                                  $43.21                                    $43.21        11 U.S.C. § 522(d)(5)
     (xx5802)
     Line from Schedule A/B: 17.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: Navy Federal Credit Union                                  $300.00                                   $300.00        11 U.S.C. § 522(d)(5)
     (xx8843)
     Line from Schedule A/B: 17.4                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: TSP                                                          $8,559.43                                 $8,559.43        11 U.S.C. § 522(d)(12)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Federal: Taxes filed for 2019                                     $3,788.00                                 $3,788.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 28.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     State: Taxes filed for 2019                                         $132.00                                   $132.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 28.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 20-01654-dd                     Doc 16           Filed 07/16/20 Entered 07/16/20 11:20:58                          Desc Main
                                                                     Document      Page 12 of 13
 Fill in this information to identify your case:

 Debtor 1                  Norman Eugene Witmer, Jr.
                           First Name                         Middle Name            Last Name

 Debtor 2                  Alicia Sheppard Witmer
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               DISTRICT OF SOUTH CAROLINA

 Case number           20-01654
 (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       455 Katy Fort Bend Rd LLC                                                  Business property lease for 10 years, the business has
               4950 Terminal St                                                           been closed and is unable to keep the lease.
               Bellaire, TX 77401

     2.2       US Real Estate Professionals, LLC                                          Debtor 1 is actively in a leasing/management agreement
               201 E. General Stewart Way                                                 for his property at 772 Melissa Drive. Hinesville, GA
               Hinesville, GA 31313                                                       31313. This agreement is active until 03/31/2022.




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 20-01654-dd                     Doc 16            Filed 07/16/20 Entered 07/16/20 11:20:58                        Desc Main
                                                                     Document      Page 13 of 13




 Fill in this information to identify your case:

 Debtor 1                    Norman Eugene Witmer, Jr.
                             First Name                     Middle Name             Last Name

 Debtor 2                    Alicia Sheppard Witmer
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF SOUTH CAROLINA

 Case number              20-01654
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X                                                                           X
              Norman Eugene Witmer, Jr.                                                 Alicia Sheppard Witmer
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date           07/14/2020                                                 Date    07/14/2020




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
